OPINION
By THE COURT.
Submitted on motion of the respondent seeking an order requiring the petitioner to make his petition definite and certain by stating with particularity wherein “he is being held in illegal custody,” or in the alternative, that the petition be dismissed at petitioner’s cost. An examination of the petition reveals that it alleges:
(lj The petitioner is imprisoned or restrained of his liberty.
(2) That he is in the custody of R. W. Alvis, Warden of the Ohio Penitentiary.
(3) The place where he is held is set forth.
(4) That the detention is illegal.
(5) The petition is signed and verified.
We are of the opinion that the above stated allegations constitute a good cause of action under the provisions of §2725.04 R. C. See also, 20 O. Jur. 486, Section 61.
The motion will be overruled.
PETREE, PJ, BRYANT and MILLER, JJ, concur.